DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. US Patent No.: 5,250,994.
Regarding Claim 1, Ito teaches a drum member (seen in figure 8, 15) comprising: 
a drum body (29) having a hollow cylindrical shape (seen in figure 8); 
a sheet member (27, and 28 comprise a sheet layer) wrapped around the drum body; and 
an elastic adhesive disposed between the drum body and the sheet member (discussed col.4, lns.46-51 in which the combination of an adhesive and an elastic layer, forming an elastic adhesive, is implemented in-between the body 20 and the sheet 27-28.  The composite of an elastic and adhesive meets the claimed language).
Regarding Claim 19, Ito teaches the drum member according to Claim 1, wherein the sheet member and the drum body are bonded to each other with the elastic adhesive (discussed col.4, lns.46-51 and figure 8).
Regarding Claim 20, Ito teaches an image forming apparatus comprising: the drum member according to Claim 1 that transports a recording medium; and an image forming unit that forms an image on the recording medium transported by the drum member (seen in figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. US Patent No.: 5,250,994, as applied above, in view of Seko et al. US Patent No.: 9,632,460.
Regarding Claim 2, 3, 4, 5, and 6, Ito teaches the drum member according to Claims 1, 2, 1, 2, and 3, respectively, but is silent in teaching wherein the elastic adhesive has an elastic modulus of less than 40 MPa and a tensile elongation at break of 40% or more; wherein the elastic adhesive has an elastic modulus of less than 3 MPa and a tensile elongation at break of 140% or more; and wherein the elastic adhesive is a one pack-type room temperature-curable adhesive containing a modified silicone resin.  However, Seko teaches the use of Super-X No.8008, an elastic adhesive from Cemedine Co. (see col.5, lns.10-20), which as the applicant admits in the specification (seen on p.39, table 1 of the specification under Test Example 2) has an elastic modulus of less than 3 MPa and a tensile elongation at break of 140% or more and is a one pack-type room temperature-curable adhesive containing a modified silicone resin.  Thus, the reference clearly reads on the specified attributes of the claimed language.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the composite elastic adhesive layer of Ito with the elastic adhesive, inbetween a base layer and a surface layer similar to Ito, taught in Seko in order to not only reduce the number of composite components to make an elastic adhesive layer, but also to prevent meandering or warping of one layer from another within the transferring drum (see Seko col.5, lns.10-20).   
Claims 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. US Patent No.: 5,250,994, as applied above, in view of Kamijo et al. US Patent No.: 8,254,817.
Regarding Claims 7, 8, 9, 10, 11, and 12, Ito teaches the drum member according to Claim 1-6, respectively, but is silent in explicitly teaching further comprising an attachment part disposed on at least part of the sheet member and removably attached to the drum body, wherein the sheet member and the attachment part are bonded to each other with the elastic adhesive.  However Kamijo teaches a transfer drum comprising an attachment part disposed on at least part of the sheet member and removably attached to the drum body, wherein the sheet member and the attachment part are bonded to each other with the elastic adhesive (seen in figures 5-6 in which 607f is the attachment part via removable screws 607g).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the transfer drum in Ito to be of the kind in Kamijo with the attachment system seen in Kamijo because such a system improves transfer qualities and because detachably modular components are cheap to replace and maintain thus saving costs (see Kamijo col.3, lns.14-19).
Regarding Claim 13, 14, 15, 16, 17, Kamijo, as applied above, teaches the drum member according to Claim 7-11, respectively, wherein the attachment part has: a first attachment part disposed on one edge portion of the sheet member in a circumferential direction and removably attached to the drum body; and a second attachment part disposed on the other edge portion of the sheet member in the circumferential direction and removably attached to the drum body (see figures 5-6 in which the two attachment parts can be seen as claimed).
Regarding Claim 18, Kamijo, as applied above, teaches the drum member according to Claim 7, wherein the attachment part is disposed on an entire inner circumferential surface of the sheet member and removably attached to the drum body (seen in figures 5-6).

Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. 
Applicant argues (p.3): “In response, Applicants respectfully submit that Ito fails to describe in any detail the adhesive used to "laminate" the elastic foam layer 26, the electroconductive layer 27 and the dielectric layer. Additionally, the location of this adhesive is not disclosed.”
Contrary to the applicants argument, Ito clearly describes the location of the adhesive as being on the outside of the drum in between the drum and the elastic layer, which it is being considered a part of as an elastic adhesive (see Ito col.4,ln.46 through col.5,ln.11 giving the locations of relevant layers).
Applicant argues (p.4): “While suitable for this type of bonding in Seko, absent is any teaching of using the known bonding material to bond a drum body and a sheet member wrapped around the drum body. Rather, Seko has a totally different structural arrangement of components that realize a wholly different stress environment. This meandering member is loaded from the side in a direction parallel to the bonding surface, whereas in Ito, the sheet is loaded in a direction perpendicular to the bonding surface.”
Contrary to the applicants’ argument, Examiner disagrees that the stress environment is wholly different between the meandering member and the belt (as disclosed in Seko) and the drum layers (as seen in the application).  Due to various factors, such as vibrations of the image forming apparatus during use, the drum of this application and the meandering member of Seko both experience stresses axially and in a direction perpendicular to the longitudinal direction parallel to that of their respective shafts about which they rotate.  Respectfully, examiner believes that it could still be surmised by one of ordinary skill in the art that, in order to prevent any stress in the axially direction, which for a multilayered drum could mean warping, such an adhesive as that described in Seko would still be beneficial.  Also, the meandering member does not only experience a stress component from a lateral direction, completely parallel to the belt roller. It experiences stress in multiple components that are normal to the contact surface with element 68 as seen in figure 4 of Seko, such that stress forces exist in both the axial direction as well as the direction perpendicular to the axial direction.  Therefore, the stress environments in both instances are similar in a way that the adhesive used in Seko could clearly be seen as having a benefit in the instance of this application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852